DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in US 2016/0260403 (hereinafter Dai) in view of You in US 2011/0266546 (hereinafter You).

Regarding claims 1 and 10, Dai discloses a gate driving circuit (Dai’s par. 11), comprising a time signal source (Dai’s Fig. 3 and par. 13: clocks CK or XCK), a constant low electric level source (Dai’s Fig. 3 and par. 11: VSS), and a gate on array device (Dai’s par. 2, 11), wherein the GOA device (Dai’s par. 2, 11) comprises at least two GOA units (Dai’s par. 11: plurality of GOAs), wherein each of the at least two GOA units (Dai’s par. 11: plurality of GOAs) comprises a pull-down maintenance module (Dai’s par. 11: pull-down holding part), and the pull-down maintenance module (Dai’s par. 11: pull-down holding part) comprises at least one pull-down maintenance unit (Dai’s par. 11-12: first or second pull-down holding parts); wherein the pull-down maintenance unit (Dai’s par. 11: pull-down holding part) at least comprises a first thin film transistor (Dai’s Fig. 3 and par. 13); and wherein the first thin film transistor (Dai’s Fig. 3 and par. 13: e.g. T7 and Cst1) comprises: a first electrode (Dai’s Fig. 3 per par. 13: lower plate of Cst1); a second electrode (Dai’s Fig. 3 per par. 13: upper plate of Cst1), wherein an electric potential of the first electrode (Dai’s Fig. 3 and par. 13, 24: potential at P(N) ) is different from an electric potential of the second electrode (Dai’s Fig. 3 and par. 13: potential at S(N). See Figs. 7 for differences); and a third electrode (Dai’s Fig. 3 per par. 13: source of T7), wherein the first electrode or the second electrode is electrically connected with the third electrode (Dai’s Fig. 3 and par. 13: connection between Cst upper plate [at S(N)] and source of T7).
Dai fails to disclose the first electrode disposed on a base substrate, the second electrode disposed on the first electrode, or the third electrode disposed on the base substrate.
However, in the same field of endeavor of forming thin film transistors for displays, You discloses forming a thin film transistor and corresponding capacitor (You’s par. 42) with a first electrode (You’s Fig. 1 and par. 51: see 20) disposed on a base substrate (You’s Fig. 1 and par. 48: see 10), a second electrode disposed on the first electrode (You’s Fig. 1 and par. 57: see 28), and a the third electrode disposed on the base substrate (You’s Fig. 1 and par. 50: see 26/27). Therefore, it would have been obvious to one of ordinary skill in the art to use You’s method of forming a thin-film transistor and corresponding capacitor in Dai’s thin-film transistor with corresponding capacitor (Dai’s Fig. 3: T7 and Cst1) in order to obtain the predictable result of forming both elements in a display (Dai’s Fig. 3 and You’s par. 42) and the benefit of a method that simplifies manufacturing process (You’s par. 7). By doing such combination, Dai in view of You disclose:
A gate driving circuit (Dai’s par. 11), comprising a time signal source (Dai’s Fig. 3 and par. 13: clocks CK or XCK), a constant low electric level source (Dai’s Fig. 3 and par. 11: VSS), and a gate on array device (Dai’s par. 2, 11), 
wherein the GOA device (Dai’s par. 2, 11) comprises at least two GOA units (Dai’s par. 11: plurality of GOAs), 
wherein each of the at least two GOA units (Dai’s par. 11: plurality of GOAs) comprises a pull-down maintenance module (Dai’s par. 11: pull-down holding part), and the pull-down maintenance module (Dai’s par. 11: pull-down holding part) comprises at least one pull-down maintenance unit (Dai’s par. 11-12: first or second pull-down holding parts); 
wherein the pull-down maintenance unit (Dai’s par. 11: pull-down holding part) at least comprises a first thin film transistor (Dai’s Fig. 3 and par. 13); and 
wherein the first thin film transistor (Dai’s Fig. 3 and par. 13: e.g. T7 and Cst1) comprises: 
a base substrate (You’s Fig. 1 and par. 48: see 10); 
a first electrode disposed on the base substrate (You’s Fig. 1 and par. 51: see 20 equivalent to lower plate of Cst1 in Dai’s Fig. 3 per par. 13); 
a second electrode disposed on the first electrode (You’s Fig. 1 and par. 57: see 28 equivalent to upper plate of Cst1 in Dai’s Fig. 3 per par. 13), wherein an electric potential of the first electrode (Dai’s Fig. 3 and par. 13, 24: potential at P(N) ) is different from an electric potential of the second electrode (Dai’s Fig. 3 and par. 13: potential at S(N). See Figs. 7 for differences); and 
a third electrode disposed on the base substrate (You’s Fig. 1 and par. 50: see 26/27 equivalent to source of T7 in Dai’s Fig. 3 per par. 13), wherein the first electrode or the second electrode is electrically connected with the third electrode (Dai’s Fig. 3: see connection between Cst upper plate [at S(N)] and source of T7).




Regarding claims 2 and 11, Dai in view of You disclose wherein the first thin film transistor (Dai’s Fig. 3 and par. 13: e.g. T7 and Cst1) further comprises a gate layer disposed on the base substrate (upon combination with You’s Fig. 1 and par. 49: see 19), and a first source/drain layer disposed on the gate layer (You’s Fig. 1 and par. 49-50: layer for 26/27); wherein the first electrode and the gate layer are at the same layer (You’s Figs. 1, 3C and par. 51, 67: see layer for 19 and 20); and wherein the second electrode and the first source/drain layer are at the same layer (You’s Figs. 1, 3G and par. 58, 80: see layer for 26/27 and 28).

Regarding claims 8 and 17, Dai in view of You disclose wherein the pull-down maintenance unit (Dai’s par. 11: pull-down holding part) further comprises a second thin film transistor (Dai’s Fig. 3: see T3 or T4); and wherein the third electrode (Dai’s Fig. 3 per par. 13: source of T7 to S(N) ) is extended from the first thin film transistor (Dai’s Fig. 3: see T7) to the second thin film transistor (Dai’s Fig. 3: see T3 or T4).

Regarding claims 9 and 18, Dai in view of You disclose wherein each of the at least two GOA units (Dai’s par. 11: plurality of GOAs) further comprises: 
a pull-up controlling module (Dai’s Fig. 3 and par. 45: see 1) configured to receive a first scanning signal (Dai’s Fig. 3 and par. 45: G(N-1) ) and to produce a scanning electric level signal (Dai’s Fig. 3 and par. 45: e.g. signal at Q(N) ) of a current stage (Dai’s Fig. 3: see 6) according to a control of the first scanning signal (Dai’s Fig. 3 and par. 45: control through T15); 
a pull-up module (Dai’s Fig. 3 and par. 45: see 2) configured to pull up a scanning signal of the current stage (Dai’s Fig. 3 and par. 45: G(N) ) according to the scanning electric level signal of the current stage (Dai’s Fig. 3 and par. 45: level at Q(N) ) and a time signal of the current stage (Dai’s Fig. 3 and par. 45: CK or XCK); 
a pull-down module (Dai’s Fig. 3 and par. 45: see 4) configured to output a second low electric level (Dai’s Fig. 3: pull-down G(N) to VSS through T18) from a constant low electric level source (Dai’s Fig. 3 and par. 45: see VSS to 4) to an output end of the scanning signal of the current stage (Dai’s Fig. 3: see G(N) ); and 
a bootstrap capacitor (Dai’s Fig. 3 and par. 45: see Cb) configured to produce a high electric level of the scanning electric level signal of the current stage (Dai’s Fig. 3 and par. 45: see Cb to Q(N) with high voltage level at third stage).

Allowable Subject Matter
Claims 3-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 12, the prior art fails to disclose all limitation of claims 1+2 for claim 3 and all limitations of claims 10+11 for claim 12, in addition to “wherein the first thin film transistor further comprises a shading layer disposed between the base substrate and the first electrode, and the third electrode and the shading layer are at the same layer; and wherein the third electrode is electrically connected to the first electrode or the second electrode by a first via hole”.
Regarding claims 4 and 13, the prior art fails to disclose all limitation of claims 1+2 for claim 4 and all limitations of claims 10+11 for claim 13, in addition to “wherein the first thin film transistor further comprises a second source/drain layer disposed on the first source/drain layer, and the third electrode and the second source/drain layer are at the same layer; and wherein the third electrode is electrically connected to the second electrode by a second via hole”.
Regarding claims 5 and 14, the prior art fails to disclose all limitation of claims 1+2 for claim 5 and all limitations of claims 10+11 for claim 14, in addition to “wherein the first thin film transistor further comprises a pixel electrode layer disposed on the first source/drain layer, and the third electrode and the pixel electrode layer are at the same layer; and wherein the third electrode is electrically connected to the second electrode by a third via hole”.
Regarding claims 6 and 15, the prior art fails to disclose all limitation of claims 1+2 for claim 6 and all limitations of claims 10+11 for claim 15, in addition to “wherein the third electrode is disposed on the second electrode and contacted with a surface of the second electrode opposite to another surface of the second electrode facing the base substrate”. Dependent claims 7 and 16 are indicated as allowable for at least the same reason.
Neither Dai nor You disclose these limitations.
Liu in US 2018/0351103 discloses a top gate transistor where the source is connected to an upper plate of the storage capacitor through a via hole (Fig. 4 and par. 113-114) but the layers are differently located from You, and Liu fails to disclose a shading layer as necessary for claims 3 and 12; or a second source/drain layer disposed on the first source/drain layer as necessary for claims 4 and 13; or the third electrode and the pixel electrode layer are at the same layer as necessary for claims 5 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621